Bronson, J.
(dissenting). Plaintiff was employed as a senior governmental analyst for the City of Detroit controller’s office in early 1971. Such employees are required to reside within the city limits of Detroit pursuant to Detroit Civil Service Commission (DCSC) rules. At that time, the DCSC was informed through an anonymous letter that defendant was not a resident of Detroit. After receiving that letter, the commission commenced an investigation to determine if plaintiff in fact was a resident of Detroit.
Plaintiff was first notified of this situation by a letter dated February 24, 1971. That letter was from a Mr. Eugene Sokolov, who had been designated by the commissioners as a "residence hearing officer”. The letter stated that the Civil Service Commission "has conducted an investigation and obtained evidence that you are a non-resident”, and that a "hearing” was scheduled for March 3, 1971. Plaintiff was told that he could present evidence to establish his residence in conformance with the rules.
The "hearing” before Mr. Sokolov was held on March 17, 1971, and plaintiff appeared with counsel. On advice of his attorney, plaintiff refused to answer any questions regarding his residence. At the next DCSC meeting, held on March 30, 1971 and attended by two of the four commissioners, the decision was made to declare plaintiff’s position "vacant” if he did not re-establish residence within 60 days. The minutes of that meeting indicate that the commissioners based their decision upon the facts developed at the Sokolov hearing. *390However, it is unclear whether they independently reviewed the evidence of non-residence or simply relied upon the summary of such in Mr. Sokolov’s report.
Plaintiff instituted suit in circuit court seeking to enjoin enforcement of his discharge. He alleged that the Detroit Civil Service Commission was without authority or jurisdiction to discharge him, and also that the commission failed to follow proper procedures to effectuate his discharge. On May 24, 1971, the trial judge ordered the defendants to show cause why a temporary injunction should not be issued. At the show cause hearing, held on June 4, 1971, the trial judge denied plaintiff’s request for a temporary injunction, and, further, sua sponte dismissed plaintiff’s complaint.
This Court in Gantz v Detroit, 48 Mich App 305; 210 NW2d 459 (1973), reversed the trial court’s order dismissing the complaint. We held that the Detroit Civil Service Commission lacked authority to enforce the residence regulation. Since the case was reversed upon that ground, this Court never addressed itself to the allegation of irregularities in the discharge procedure.
The Michigan Supreme Court in Gantz v Detroit, 392 Mich 348; 220 NW2d 433 (1974), reversed the Court of Appeals decision, holding that the Civil Service Commission did have the right to vacate plaintiff’s position for failure to fulfill the residency requirements. That Court first affirmed the trial court’s decision, but, after rehearing, that affirmance was vacated, and the case remanded to us, Gantz v Detroit, 392 Mich 369; 224 NW2d 278 (1974).
Since the trial judge dismissed plaintiff’s complaint without taking testimony and without sub*391mission of affidavits from the parties, we treat that dismissal as one for failure to state a claim upon which relief can be granted, GCR 1963, 117. 2(1). When considering a dismissal upon that ground, the factual allegations of the plaintiff are accepted as true along with any conclusions reasonably drawn therefrom, Meyering v Russell, 53 Mich App 695, 707; 220 NW2d 121 (1974), rev’d on other grounds, 393 Mich 770; 224 NW2d 280 (1974). The legal sufficiency of the pleadings is involved:
"The test which the court should apply in considering motions under GCR 1963, 117.2(1) is whether plaintiffs claim, on the pleadings, is so clearly unenforceable as a matter of law that no factual development can possibly justify a right to recovery. In a case such as the one now before us, where the resolution of the legal issue may depend greatly upon the factual context, summary judgment on the pleadings is never proper.” Crowther v Ross Chemical & Manufacturing Co, 42 Mich App 426, 431; 202 NW2d 577 (1972).
In his complaint, plaintiff first alleged that the Detroit Civil Service Commission failed to follow its own rules in two respects: (1) by appointing a non-commissioner, Mr. Sokolov, to hold a "hearing”, while civil service rules permit only commissioners to do so; and (2) by vacating plaintiff’s position at a Civil Service Commission meeting at which less than a quorum was present. We have previously held that a city civil service board must follow its own rules, and that reversal will occur if failure to follow those rules results in "material prejudice”, Montiy v Civil Service Board of East Detroit, 54 Mich App 510; 221 NW2d 248 (1974). Defendants in their answer and brief on appeal raise only factual issues in opposition to this *392claim.1 Since a showing of "material prejudice” at trial requires reversal under plaintiffs view of the facts, we hold that the trial judge improperly dismissed this cause of action.
Plaintiff secondly alleged in his complaint that he was denied a fair hearing and his right to procedural due process because: (1) the burden of proof was reversed and placed upon plaintiff at the Sokolov hearing, and (2) no witnesses were called to the hearing held by Mr. Sokolov, preventing plaintiff from cross-examining the witnesses against him. Defendants again denied plaintiffs cause of action by raising a factual dispute.2 We hold that plaintiffs version of the facts again supports a valid cause of action.
We have previously held that any hearing affecting an "important interest” must comply with "rudimentary due process”, Sponick v Detroit Police Department, 49 Mich App 162, 188-189; 211 NW2d 674 (1973). Those due process standards have been directly applied to residency hearings before the Detroit Civil Service Commission, Grable v Detroit, 48 Mich App 368; 210 NW2d 379 (1973). Consistent with plaintiffs first claim of a due process violation, it has been held that a *393shifting of the burden of proof to the party-charged can prevent a "fair determination” based upon the evidence, turning the hearing into an "accusatory proceeding”, Napuche v Liquor Control Commission, 336 Mich 398, 403-404; 58 NW2d 118 (1953), Grable v Detroit, supra. Consistent with his second, due process includes the right to confront and cross-examine the adverse witnesses, Sponick v Detroit Police Department, supra, Napuche v Liquor Control Commission, supra. Therefore, we hold that plaintiffs second cause of action was legally sufficient to survive dismissal under GCR 1963, 117.2(1):
Plaintiffs final allegation is that the Civil Service Commission relied totally upon Mr. Sokolov’s report, and did not independently review the evidence. We hold that in most circumstances the due process requirement of "[a] full consideration and a fair determination according to the evidence”, Napuche v Liquor Control Commission, supra, at p 404, mandates consideration of more than the report of the fact finder whose decision is being reviewed. This allegation, then, was legally sufficient, and the trial judge improperly dismissed it prior to the presentation of evidence.
The analysis above remains unchanged by the "special” stipulation made by plaintiffs counsel at the show cause hearing. At that hearing only a motion for a temporary injunction was to be considered. The concession of nonresidency was made for purposes of argument on that motion:
"The Court: Mr. McKinlay, it has been conceded, although off the record, that for purposes of this motion and the argument heard on it, and only for such limited purpose, that the plaintiff is not a resident of the City of Detroit.
"Mr. McKinlay: They are willing to stipulate to that.
*394"The Court: There has been such a concession?
"Mr. Simon: Yes, your Honor, for these purposes only.
"The Court: Right.” (Emphasis added.)
Since the sufficiency of the complaint was not to be in issue at that hearing, plaintiff clearly had no intention of making a general admission affecting it.
Special stipulations at the trial court level are not unusual, and should be encouraged. They often aid in limiting the issues under consideration in ruling on specific motions, and, consequently, facilitate the speedy disposition of cases in our trial courts. In fact, it was quite logical for plaintiff to make a limited stipulation here. Allowing the issuance of the injunction to rest on resolution of legal issues alone greatly simplified matters. In addition, the trial judge would be more inclined to proceed to determine the legal authority of the Civil Service Commission at a limited show cause hearing than to resolve the complex factual issues concerning the procedures followed to implement that authority.
Unfortunately for plaintiff, the trial court took this limited stipulation and used it as a basis for granting its own additional motion to dismiss the complaint. Although the trial judge ascribed motives of avoiding criminal prosecution to the limited nature of the stipulation, nothing in the record substantiates that view. I am not willing to allow the trial court to accept a limited stipulation and extend its legal effect beyond what was reasonably contemplated by the party making it. To do so would unduly inhibit the future use of a valuable procedural device at the trial court level.
There was simply no admission as to plaintiff’s nonresidency for purposes of determining the suffi*395ciency of his complaint. Since the allegations in the complaint were legally sufficient to avoid summary judgment, the trial judge improperly dismissed plaintiffs complaint.
I vote to reverse and remand.

 Defendants assert that: (1) the proceedings held by Mr. Sokolov constituted an investigatory hearing, and noncommissioners are authorized by the rules to conduct investigations; and (2) the action of vacating plaintiffs position was ratified and confirmed at the next meeting of the Civil Service Commission at which a quorum was present. Since plaintiff denies that characterization of the hearing and the fact that the ratification occurred, an issue for the finder of fact is presented.


 Defendants first contend that the burden of proof in fact was not shifted to plaintiff. Instead, they assert, plaintiff was merely required to go forward with the evidence after a prima facie case was made out by defendants.
Secondly, defendants assert that the evidence used by the Civil Service Commission was fully revealed at the Sokolov hearings. They argue that plaintiff never objected to a lack of opportunity to cross-examine the sources of the information at that hearing.